CRICHTON, J.,
additionally concurs and assigns reasons.
hBecause this case involves a joint petition for the consent discipline, I agree with the majority. However, I write separately to note that while a misdemeanor conviction of driving under the influence of alcohol is quite serious and implicates Rule 8.4(b), this lawyer took immediate and extensive steps to address the issue and atone for his actions. Therefore, in my view, the suspension, although fully deferred, is not warranted; and but for the lawyer’s consent to this discipline, I would recommend a public reprimand.?